Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to a resin composition.
Group II, claim(s) 10, drawn to an odor absorbing molded article.
Group III, claim(s) 11-12, drawn to a content spout.
Group IV, claim(s) 13, drawn to a BIB packaging bag.
Group V, claim(s) 14-28, drawn to an odor absorbing sealant film.
Group VI, claim(s) 29, drawn to an odor absorbing packaging material.
Group VII, claim(s) 30, drawn to a liquid content packaging bag.
VIII, claim(s) 31-43, drawn to an odor absorbing laminate.
Group IX, claim(s) 44, drawn to an odor absorbing film.
Group X, claim(s) 45-47, drawn to an odor absorbing packaging material.
Group XI, claim(s) 48, drawn to an odor absorbing liquid content packaging material.
Group XII, claim(s) 49-62, drawn to a package having a double bag portion.
Group XIII, claim(s) 63, drawn to a liquid content package for BIB.
Group XIV, claim(s) 64, drawn to a packaging material.
Group XV, claim(s) 65-80, drawn to a package comprising a double bag portion.
Group XVI, claim(s) 81, drawn to a liquid content package for BIB.
Group XVII, claim(s) 82, drawn to a packaging material.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I - XVII lack unity of invention because even though the inventions of these groups require the technical feature of a resin composition for an odor-adsorbing molded article, comprising at least thermoplastic resin A and an odor adsorbent material, wherein the odor adsorbent material comprises hydrophobic zeolite having a Si02/Al2O3 molar ratio of 30/1 to 8000/1, and a melt flow rate of the thermoplastic resin A is 5 g/min or more and 100 g/min or less, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP2008-163066 (English machine translation provided herein).  JP2008-163066 discloses a resin composition for an odor-adsorbing molded article, comprising at least thermoplastic resin A and an odor adsorbent material, wherein the odor adsorbent material comprises hydrophobic zeolite having a Si02/Al2O3 molar ratio of 30/1 to 8000/1, and a melt flow rate of the thermoplastic resin A is 5 g/min or more and 100 g/min or less (Examples 1 and 2 and comparative Example 6).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
January 20, 2022